PER CURIAM.
We decline to address the applicability of Regulation § 32.9, because that issue was not raised in the district court. Appellants may request that the district court address the issue on remand.
With respect to the merits, we have carefully considered the several arguments of appellants, both in brief and at oral argument. However, we readily conclude that the district court did not abuse its discretion in granting the preliminary injunction. Accordingly, the judgment of the district court is
AFFIRMED.